Citation Nr: 9909064	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Horacio A. Villarete


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 denial of benefits by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.


REMAND

On his August 1998 VA Form 9, the appellant requested a 
hearing before a Member of the Board in Washington, D.C.  
However, a March 24, 1999, communication from the 
Correspondence Clerk of the Manila, Philippines, RO states 
that the appellant now requests that his claims file be 
returned to the RO because he requests a hearing before a 
Member of the Board at the RO in Oakland, California.  

Accordingly, inasmuch as Travel Board hearings are scheduled 
by the RO (See 38 C.F.R. § 20.704(a) (1998)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.

As a result, the case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a Member of the Board to 
be held at the Oakland, California, RO.  
A copy of the notices to the appellant 
and his representative of the scheduling 
of such a hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


